Citation Nr: 1101785	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-17 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

In June 2009, during the course of the appeal, the Veteran had a 
hearing at the RO before the Acting Veterans Law Judge whose 
signature appears at the end of this decision.

This case was previously before the Board of Veterans' Appeals 
(Board) in July 2009, at which time, it was remanded for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran requisite notification, obtain the Veteran's 
service personnel records, obtain any outstanding records, afford 
the Veteran the opportunity to provide additional information 
regarding his claim, provide him a VA examination, and to 
readjudicate the claim.  An August 2009 letter complied with the 
notification requirements described by the Board, additional 
service records were obtained, the Veteran indicated that he was 
only treated at the VA outpatient center (the records of which 
were already in the claims folders), he was provided an 
examination in June 2010, and his claim was readjudicated in a 
September 2010 supplemental statement of the case.  Given the 
foregoing, the Board finds that there has been substantial 
compliance with its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (finding that remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

The Board also notes that in its July 2009 decision/remand, it 
granted service connection for depression/anxiety.  Therefore, 
this decision focuses only on the issue of PTSD.  




FINDING OF FACT

The Veteran does not have a diagnosis of PTSD related to service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  After reviewing the record, the 
Board finds that VA has met that duty.

In 2005, VA received the Veteran's claim, and there is no issue 
as to providing an appropriate application form or completeness 
of the application.  Following the receipt of that application, 
VA notified the Veteran of the information and evidence necessary 
to substantiate and complete his claim, including the evidence to 
be provided by him, and notice of the evidence VA would attempt 
to obtain.  VA informed him of the criteria for service 
connection, as well as the criteria, generally, for rating 
service-connected disabilities and assigning effective dates, 
should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
However, the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 U.S.C.A. 
§ 5103 (West 2002).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, VA records 
treatment records, private treatment records,  health care 
providers reflecting his treatment from April 1997 to November 
2002,  and Social Security Administration records.

In July 2003 and September 2010, VA also examined the Veteran to 
determine the  nature and etiology of any psychiatric disability 
found to be present.  The September 2010 VA examination was 
requested to specifically address the Veteran's PTSD claim.  The 
VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As noted above, in June 2009, the Veteran had a video conference 
hearing with the undersigned Acting Veterans Law Judge.  A 
transcript of that conference has been associated with the claims 
folder.  

During the course of the appeal, the Veteran reported that he had 
received the Combat Infantryman Badge for his service in the 
Republic of Vietnam.  At his hearing, however, he testified that 
the documentation associated with that award had been destroyed 
in a fire at his house.  Since 2007, VA and the Veteran have 
requested such documentation through official sources.  To date, 
however, such efforts have been unsuccessful, and there is no 
reason to believe that additional efforts to obtain such evidence 
would be any more productive.  Indeed, further development in 
this regard would unnecessarily impose additional burdens upon 
the Board with no reasonable possibility of any benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that he has PTSD as the result of an 
incident in service in which a friend was killed.  He states that 
he was riding in a Jeep with a Colonel, the Colonel's driver, and 
the Veteran's friend, M.M.  He reports that the Jeep received 
mortar fire and that M.M was killed.  He states that he has been 
haunted by the memories of that incident since that time and that 
he now has a diagnosis of PTSD associated with that incident.  
Therefore, he maintains that service connection for PTSD is 
warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).
During the pendency of this appeal, a new version of 38 C.F.R. § 
3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Among other things, in some cases, the new regulation 
significantly changes the criteria for determining whether or not 
a claimed stressor is considered to have been verified.  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).

In the present case, there is no medical evidence of a current 
diagnosis of PTSD conforming to DSM-IV as required for service 
connection.  While treatment records show that the Veteran has 
been assessed with PTSD, the most recent examination does not 
reflect such a finding.  Pursuant to the Board's July 2009 
remand, the Veteran was afforded an examination in September 
2010.  The examiner specifically noted that the Veteran did not 
meet the criteria for PTSD as he only endorsed two symptoms while 
a diagnosis required three.  The examiner, accordingly, found 
that the Veteran did not meet the DSM-IV criteria for PTSD.  

A preponderance of the evidence is against a finding that the 
Veteran currently has a diagnosis of PTSD in accordance with DSM-
IV.  Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, without a current diagnosis of PTSD, there is no basis 
to grant service connection for such. See 38 C.F.R. § 3.304(f).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, the Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has considered the various notations of PTSD noted in 
the VA treatment records.  Ultimately, the Board finds the 
medical opinion of the September 2010
VA examiner to be more probative as to whether the Veteran 
currently had PTSD.

Both the United States Court of Appeals for the Federal Circuit 
and the Court have specifically rejected the "treating physician 
rule".  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that such assessment 
should be based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board initially notes that the various diagnoses of PTSD 
contained in the Veteran's treatment records do not indicate that 
they resulted from thorough psychiatric evaluations.

Moreover, the September 2010 VA examiner specifically considered 
the Veteran's complete claims folder and treatment records in 
rendering his opinion that the Veteran does not have a current 
diagnosis of PTSD.  The September 2010 VA medical opinion was 
based upon thorough review of the record and thoughtful analysis 
of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (finding that the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  In short, the Board places greater weight of 
probative value on the medical evidence which supports the 
conclusion that the Veteran does not have a current diagnosis of 
PTSD.

The Veteran is competent to attest to his observations of his 
disability.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 
38 C.F.R. § 3.159(a)(2).  Although the Veteran asserts that he 
currently has PTSD, the record does not establish that he has the 
medical training necessary to offer a competent opinion on 
matters of medical diagnosis.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (noting that a lay person is not 
competent to offer opinions that require medical knowledge).

The Board has considered the implications of McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary' s adjudication of the 
claim").  Critically, the holding in McClain is not dispositive 
in this case because the VA examiner specifically reviewed the 
claims folder which noted psychiatric disabilities, and found 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD in accordance with criteria under the DSM-IV.  In any case, 
upon weighing the evidence, the Board finds that the VA 
examination report is more probative than the other evidence as 
noted herein.

Accordingly, in the absence of the claimed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (noting that service connection cannot be granted if the 
claimed disability does not exist).


ORDER

Service connection for PTSD is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


